DeBRULER, Justice,
dissenting.
Orders to split modest public pension benefits into parts and.to pay the parts out separately and directly will impose a costly administrative burden and a new potential for liability upon the Fund. One of the several purposes of the statutory proviso exempting these public pension benefits from being taken in this manner by any court process and prohibiting their alienation by the pensioner by contract is to keep the Fund free from such burdens and their attendant costs. Ind.Code. § 36-8-8-17. Cf. Brosamer v. Mark (1990), Ind., 561 N.E.2d 767.
There is no dispute over the fact that retired officer Bauer was receiving benefits subject to these restrictions and that the challenged order constitutes a “process” by which those benefits are to be “taken.” In light of the intent of the statutory exemption and the clarity of this record, the Respondent Court was powerless to make the challenged order. It involved no exercise of judicial discretion. This is an appropriate situation in which to declare that the Respondent Court lacked jurisdiction. State ex rel. Burns v. Sharp (1979), 271 Ind. 344, 393 N.E.2d 127. State ex rel. Nineteenth Hole, Inc. v. Marion Superior Court (1963), 243 Ind. 604, 189 N.E.2d 421.
KRAHULIK, J., concurs.